Citation Nr: 1632867	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  10-02 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from October 1967 to January 1968. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The jurisdiction of the case currently rests with the RO in Los Angeles, California.

In July 2013, the Veteran testified at a hearing at the Los Angeles RO before a Decision Review Officer.  In July 2015, the Veteran testified at a hearing at the Los Angeles RO before the undersigned Veterans Law Judge.  Transcripts of those hearings are on file for review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

In an October 2015decision, the Board denied service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), and a vision disorder.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2016 Order, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties) and remanded that part of the Board's decision that denied entitlement to an acquired psychiatric disability, diagnosed as depression, for action consistent with the terms of the JMR. The Court dismissed the appeal as to the remaining issues.

As part of the JMR, the Veteran agreed to abandon his claims of entitlement to service connection for PTSD and a vision disorder.  The Board has reframed the issue on appeal accordingly, as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As noted, in the action before the Court the issue of service connection for PTSD was taken out of consideration.  The JMR noted defect in the Board decision discussing the reasonably raised issue of service connection for depression that was raised by the record.

Review of the development of the claim reveals that the RO or AOJ has never adjudicated that issue, nor has it been the subject of a statement or supplemental statement of the case.  All prior pertinent consideration was limited to PTSD.  As the Veteran is entitled to initial review of all matters by the AOJ, this matter is returned to the RO for initial consideration in accordance with due process requirements.

An August 2013 VA examination contained a history of an in-service assault where the Veteran reportedly struck his face, near his left eye, on a bed railing, resulting in residual scarring.  He has reported that he could not get treatment for this as his superiors would not permit it and that men in the barracks treated him.  It is noted that the service treatment records, including the Medical Board Report make no reference to any such incident, nor is any trauma to the face in the area of the eyes reported.  Scarring from a burn is noted on a leg at the time of the Medial Board examination, but no scarring is noted on the face.  Moreover, in early claims concerning his vision problem, no such history is reported.

The Veteran has reported ongoing psychiatric treatment in records on file.  In order to have a complete record, all pertinent records should be obtained.

Finally, in order to ascertain a complete diagnostic picture and confirm the psychiatric diagnosis, additional examination will be requested.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain for association with the claims folder records of all psychiatric treatment for the Veteran.  He should be contacted as needed to ascertain the location of any treatment as well as the approximate dates of any treatment.  If releases are needed to obtain any of the records, those releases should be sought.  The records of any recent treatment should be obtained as part of this development.  All attempts to obtain records should be documented in the claims folder.

2.  Thereafter, arrange for a VA psychiatric examination by an examiner who has not previously seen the Veteran.  All indicated tests should be accomplished and all clinical findings reported in detail.  The electronic claims folders must be available for review by the examiner in conjunction with the examination.  After reviewing the claims folder and examining the Veteran, the examiner is asked to respond to the following:

(a) Is there sufficient evidence to enter a clinical diagnosis of depression?
(b) Is there evidence of other acquired psychiatric impairment other than depression (and PTSD which is not at issue)?
(c) Is it as least as likely as not (50 percent probability or higher) that any acquired psychiatric disorder you diagnosed (presuming an affirmative answer to a or b above) is related to service or in-service occurrence or event?

A complete explanation of all findings would be greatly appreciated.

3.  Readjudicate the issue on the title page in light of the evidence obtained and the guidance offered by the Court.  If additional development is deemed necessary, such development should be accomplished.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter, the claims folder should be returned to the Board for further appellate consideration, if in order.

The Board intimates no opinion as to the outcome of this case by the action taken herein, to assure that due process is provided to the Veteran's claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




